--------------------------------------------------------------------------------

Exhibit 10.5
 


CONTRIBUTION AGREEMENT



BETWEEN



MACQUARIE OFFICE II LLC


and




MAGUIRE MACQUARIE OFFICE LLC







Cerritos Corporate Center I and II, Cerritos California




 

 
 
October 26, 2005
 


 



--------------------------------------------------------------------------------


 
 


CONTRIBUTION AGREEMENT
 
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made as of the 26th day of
October, 2005, between MAGUIRE MACQUARIE OFFICE LLC, a Delaware limited
liability company (referred to herein as “Venture”), and MACQUARIE OFFICE II
LLC, a Delaware limited liability company (referred to herein as “Contributor”).
 
Background
 
Concurrently with the execution of this Agreement, Maguire Properties, L.P.
(“Maguire”) and Contributor have entered into that certain Limited Liability
Company Agreement of Maguire Macquarie Office LLC (the “Original LLC
Agreement”).
 
Concurrently with the closing under this Agreement, Maguire and Contributor
intend to enter into an Amendment and Restatement of the Original LLC Agreement
(the “Amended and Restated LLC Agreement”, and together with the Original LLC
Agreement, the “LLC Agreement”).
 
Under the terms of the LLC Agreement, it is contemplated that Contributor shall
contribute to Venture one hundred percent (100%) of the Ownership Interests
(defined below) in the single purpose limited liability company known as
Maguire/Cerritos I, LLC (the “SPE”).
 
Venture wishes to accept the contribution of the SPE and the Contributor wishes
to contribute the SPE to Venture, in each case on the terms and conditions set
forth in this Agreement and the LLC Agreement.
 
In consideration of the foregoing statements and the mutual agreements herein,
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the Contributor agrees to contribute to Venture and Venture agrees
to accept the contribution of the Ownership Interests, in each case subject to
the following terms and conditions:
 
ARTICLE 1: BASIC TERMS
 
1.1Contribution. Subject to the terms and conditions of this Agreement and the
LLC Agreement, (i) Contributor agrees to contribute, transfer, set over and
convey to Venture, on a quit claim basis, and Venture agrees to accept from
Contributor, the Ownership Interests. The “Ownership Interests” being all of the
issued and outstanding limited liability company interests in the SPE as and
only to the extent conveyed to Contributor by Maguire pursuant to that certain
Purchase and Sale Agreement of even date herewith (the “PSA”) between Maguire
and Contributor with respect to the Ownership Interests.
 
1.2Agreed Value. The total Agreed Value for the SPE shall be $101,000,000.00.
The Agreed Value shall be allocated to Contributor under the terms of the LLC
Agreement as an “Agreed Value” as that term is used in the LLC Agreement and
shall be considered a “Capital Contribution”, as that term is defined in the LLC
Agreement and allocated to the Contributor as of the date of Closing.
 
1.3Remedies. Contributor’s sole and exclusive remedy in the event Venture (other
than as a result of any action or inaction on the party of Contributor) defaults
in its obligation to close this transaction, and such default shall not have
been cured by Venture within ten (10) business days after notice from
Contributor, shall be to terminate this Agreement. If this transaction fails to
close as a result of Contributor’s default Venture shall be entitled to enforce
specific performance of Contributor’s
 


--------------------------------------------------------------------------------





 
obligation to close this transaction or to terminate this Agreement. The
foregoing provisions of this Section 1.3 shall not in any way limit the rights
or remedies of any party to the PSA.
 
1.4Assignment. Contributor hereby assigns and conveys to Venture and Venture
hereby accepts and assumes from Contributor all of its rights and obligations
(including prorations) under the PSA.
 
1.5Termination. If for any reason the PSA is terminated or the transaction
contemplated thereunder fails to close, this Agreement shall automatically
terminate and be null and void and of no further force or effect.
 
ARTICLE 2: CLOSING
 
2.1 Closing and Escrow. The consummation of the transaction contemplated herein
(“Closing Date”) shall occur immediately after the closing under the PSA at the
offices of Skadden, Arps, Slate, Meagher and Flom, LLP in Los Angeles, CA.
 
2.2Conditions to the Parties’ Obligations to Close. In addition to all other
conditions set forth herein, the obligation of Contributor to consummate, and
the obligation of the Venture to consummate, the transactions contemplated
hereunder shall be subject to, conditioned upon, and shall take place
concurrently with but immediately after, the closing contemplated by the PSA.
 
2.3Contributor’s Deliveries in Escrow. At Closing, and as an additional
condition to the obligations of the Venture hereunder, Contributor shall deliver
the following:
 
(a) Assignment of Ownership Interests. An Assignment of Ownership Interests in
the form attached hereto as Exhibit A (an “Assignment”) executed by Contributor
with respect to the SPE, assigning, contributing, transferring, conveying and
delivering, on a quit claim basis, to Venture the same title to and ownership of
the Ownership Interests in SPE as Contributor received from Maguire pursuant to
the PSA.
 
2.4 Venture’s Deliveries in Escrow. At Closing, and as additional conditions to
the obligations of Contributor hereunder, Venture shall deliver the following:
 
(a) Assignment of Ownership Interests. A counterpart signature page to the
Assignment executed by Venture; and
 
(b) State Law Disclosures. Such disclosures, tax declarations and reports as are
required by applicable state and local law in connection with the transactions
contemplated hereby.
 
2.5Closing Statements. Contributor and Venture shall execute and deliver at
Closing, a closing statement consistent with this Agreement.
 
ARTICLE 3: PRORATIONS AND ADJUSTMENTS
 
3.1Prorations. There shall be no prorations or adjustments in connection with
the transactions contemplated hereby, it being understood that Venture shall be
responsible for (and shall have the right to) all prorations and adjustments for
which Contributor would otherwise be responsible for (or have the right to)
under the PSA.
 
ARTICLE 4: REPRESENTATIONS AND WARRANTIES
 
 

2

--------------------------------------------------------------------------------





 
4.1 Contributor’s Representations and Warranties. As a material inducement to
Venture to execute this Agreement and consummate this transaction, Contributor
represents and warrants to Venture that:
 
(i) Contributor has been duly formed, is validly existing, and is in good
standing as a Delaware limited partnership.
 
(ii) Contributor is in good standing and is qualified to do business in each
jurisdiction in which it is required to be so qualified.
 
(iii) Contributor has the full right and authority has obtained any and all
authorizations and consents required to enter into this Agreement and to
consummate or cause to be consummated the transactions contemplated hereby.
 
(iv) This Agreement has been, and all of the documents to be delivered by
Contributor at the Closing will be, authorized and properly executed and
constitute, or will constitute, as appropriate, the valid and binding
obligations of Contributor, enforceable in accordance with their terms.
 
(v) Contributor has not encumbered the Ownership Interests, and the Ownership
Interests will be conveyed by Contributor to Venture at the Closing free and
clear of any encumbrances suffered or created by Contributor.
 
CONTRIBUTOR IS CONTRIBUTING THE OWNERSHIP INTERESTS TO VENTURE ON AN “AS IS,
WHERE IS AND WITH ALL FAULTS” BASIS. IT IS UNDERSTOOD AND AGREED THAT NEITHER OF
CONTRIBUTOR, NOR ANY OF ITS AFFILIATES, AGENTS, SHAREHOLDERS, MEMBERS, PARTNERS,
OFFICERS, PRINCIPALS, EMPLOYEES, COUNSEL, REPRESENTATIVES OR CONTRACTORS
(COLLECTIVELY, THE “CONTRIBUTOR PARTIES”) HAVE MADE OR ARE NOW MAKING, AND
VENTURE HAS NOT RELIED UPON AND WILL NOT RELY UPON (DIRECTLY OR INDIRECTLY), ANY
WARRANTIES, REPRESENTATIONS OR GUARANTIES OF ANY KIND OR CHARACTER, EXPRESS,
IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, WITH RESPECT TO
THE OWNERSHIP INTERESTS, INCLUDING, BUT NOT LIMITED TO, WARRANTIES,
REPRESENTATIONS OR GUARANTIES AS TO (I) MATTERS OF TITLE, (II) ENVIRONMENTAL
MATTERS RELATING TO THE REAL PROPERTY OR ANY PORTION THEREOF OWNED BY THE SPE,
(III) GEOLOGICAL CONDITIONS, INCLUDING, WITHOUT LIMITATION, SUBSIDENCE,
SUBSURFACE CONDITIONS, WATER TABLE, UNDERGROUND WATER RESERVOIRS, LIMITATIONS
REGARDING THE WITHDRAWAL OF WATER AND EARTHQUAKE FAULTS AND THE RESULTING DAMAGE
OF PAST AND/OR FUTURE EARTHQUAKES, (IV) WHETHER, AND TO THE EXTENT TO WHICH, THE
REAL PROPERTY OR ANY PORTION THEREOF IS AFFECTED BY ANY STREAM (SURFACE OR
UNDERGROUND), BODY OF WATER, FLOOD PRONE AREA, FLOOD PLAIN, FLOODWAY OR SPECIAL
FLOOD HAZARD, (V) DRAINAGE, (VI) SOIL CONDITIONS, INCLUDING THE EXISTENCE OF
INSTABILITY, PAST SOIL REPAIRS, SOIL ADDITIONS OR CONDITIONS OF SOIL FILL, OR
SUSCEPTIBILITY TO LANDSLIDES, OR THE SUFFICIENCY OF ANY UNDERSHORING,
(VII) ZONING OR OTHER ENTITLEMENTS, OR ANY LAND USE REGULATIONS WHATSOEVER, TO
WHICH THE REAL PROPERTY OR ANY PORTION THEREOF MAY BE SUBJECT, (VIII) THE
AVAILABILITY OF ANY UTILITIES TO THE IMPROVEMENTS OR ANY PORTION THEREOF
INCLUDING, WITHOUT LIMITATION, WATER, SEWAGE, GAS AND ELECTRIC, (IX) USAGES OF
ADJOINING PROPERTY, (X) ACCESS TO THE REAL PROPERTY OR ANY PORTION THEREOF,
(XI) THE VALUE, COMPLIANCE WITH THE PLANS AND SPECIFICATIONS, SIZE, LOCATION,
AGE, USE,
 

3

--------------------------------------------------------------------------------





 
DESIGN, QUALITY, DESCRIPTIONS, SUITABILITY, OPERATION, TITLE TO, OR PHYSICAL OR
FINANCIAL CONDITION OF THE IMPROVEMENTS OR ANY PORTION THEREOF, (XII) ANY
INCOME, EXPENSES, CHARGES, LIENS, ENCUMBRANCES, RIGHTS OR CLAIMS ON OR AFFECTING
OR PERTAINING TO THE REAL PROPERTY OR ANY PART THEREOF, (XIII) THE PRESENCE OF
HAZARDOUS SUBSTANCES IN OR ON, UNDER OR IN THE VICINITY OF THE REAL PROPERTY,
(XIV) THE CONDITION OR USE OF THE IMPROVEMENTS OR COMPLIANCE OF THE IMPROVEMENTS
WITH ANY OR ALL PAST, PRESENT OR FUTURE FEDERAL, STATE OR LOCAL ORDINANCES,
RULES, REGULATIONS OR LAWS, BUILDING, FIRE OR ZONING ORDINANCES, CODES OR OTHER
SIMILAR LAWS, (XV) THE EXISTENCE OR NON-EXISTENCE OF UNDERGROUND STORAGE TANKS,
(XVI) ANY OTHER MATTER AFFECTING THE STABILITY OR INTEGRITY OF THE IMPROVEMENTS
OR REAL PROPERTY, (XVII) THE POTENTIAL FOR FURTHER DEVELOPMENT OF THE REAL
PROPERTY, OR (XVIII) THE MERCHANTABILITY OF THE REAL PROPERTY OR FITNESS OF THE
REAL PROPERTY FOR ANY PARTICULAR PURPOSE.
 
In addition, Venture and anyone claiming by, through or under it hereby waives
its right to recover from and fully and irrevocably release the Contributor
Parties from any and all liability, claim, demand, loss, expenditure or damage
(collectively, “Losses”) that they may now have or hereafter acquire against any
of the Contributor Parties arising from or related to the condition, valuation,
salability or utility of the improvements or the real property owned by the SPE,
or their suitability for any purpose whatsoever as of the Closing (including any
construction defects, errors, omissions or other conditions, latent or
otherwise, and the presence in the soil, air, structures or surface or
subsurface waters of materials or substances that have been or may in the future
be determined to be Hazardous Substances or otherwise toxic, hazardous,
undesirable or subject to regulation and that may need to be specially treated,
handled and/or removed from any of the real property under current or future
federal, state and local laws, regulations or guidelines). This release includes
Losses of which Venture is presently unaware or which Venture does not presently
suspect to exist which, if known to it, would materially affect its release of
the Contributor Parties. In this connection and to the extent permitted by law,
Venture hereby agrees, represents and warrants that it realizes and acknowledges
that factual matters now unknown to them may have given or may hereafter give
rise to Losses which are presently unknown, unanticipated and unsuspected, and
Venture further agrees, represents and warrants that the waivers and releases
herein have been negotiated and agreed upon in light of that realization and
that each nevertheless hereby intends to release, discharge and acquit the
Contributor Parties from any such unknown Losses.
 
ARTICLE 5: MISCELLANEOUS
 
5.1Parties Bound. No party may assign this Agreement without the prior written
consent of the other, and any such prohibited assignment shall be void. Subject
to the foregoing, this Agreement shall be binding upon and inure to the benefit
of the respective legal representatives, successors, and assigns of the parties.
 
5.2Headings. The article and section headings of this Agreement are for
convenience only and in no way limit or enlarge the scope or meaning of the
language hereof.
 
5.3 Expenses. Except as otherwise expressly provided herein, each party hereto
shall pay its own expenses incident to this Agreement and the transactions
contemplated hereunder, including all legal and accounting fees and
disbursements. The foregoing shall not amend or modify any provisions regarding
Venture’s payment of costs and expenses in accordance with the terms of its
limited liability company agreement. The parties acknowledge and agree that all
transfer tax and other similar taxes which may be incurred in connection with
this transfer are being paid by Maguire Properties, L.P. pursuant to a separate
agreement between it and Contributor.
 
 

4

--------------------------------------------------------------------------------





 
5.4Invalidity and Waiver. If any portion of this Agreement is held invalid or
inoperative, then so far as is reasonable and possible the remainder of this
Agreement shall be deemed valid and operative, and, to the greatest extent
legally possible, effect shall be given to the intent manifested by the portion
held invalid or inoperative.  The failure by either party to enforce against the
other any term or provision of this Agreement shall not be deemed to be a waiver
of such party’s right to enforce against the other party the same or any other
such term or provision in the future.
 
5.5Governing Law. This Agreement shall, in all respects, be governed, construed,
applied, and enforced in accordance with the law of the State of Delaware.
 
5.6Survival. The provisions of this Agreement that provide for performance after
the Closing shall survive the Closing and shall not be deemed to be merged into
or (unless otherwise provided herein or pursuant to a separate instrument)
waived by the instruments of Closing.
 
5.7No Third Party Beneficiary. This Agreement is not intended to give or confer
any benefits, rights, privileges, claims, actions, or remedies to any person or
entity as a third party beneficiary, decree, or otherwise.
 
5.8Entirety and Amendments. This Agreement and the exhibits and schedules hereto
and the agreements referenced herein embody the entire agreement between the
parties and supersede all prior agreements and understandings relating to the
Property. This Agreement may be amended or supplemented only by an instrument in
writing executed by the party against whom enforcement is sought.
 
5.9Time of the Essence. Time is of the essence in the performance of this
Agreement.
 
5.10Confidentiality. No party shall make any public announcement or disclosure
of any information related to this Agreement to outside brokers or third
parties, before Closing, without the specific prior written consent of the
other, except for such disclosures to its lenders, creditors, officers,
employees and agents as may be necessary to permit it to perform its obligations
hereunder and except as and to the extent that such party, in its good faith
judgment and following consultation with its counsel, believes that such
disclosure is required to enable it to comply with obligations under federal or
state or Australian securities laws. Notwithstanding the foregoing, any party to
this transaction (and each employee, agent or representative of the foregoing)
may disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to them relating to
such tax treatment and tax structure. The authorization in the preceding
sentence is not intended to permit disclosure of any other information unrelated
to the tax treatment and tax structure of the transaction including (without
limitation) (i) any portion of the transaction documents or related materials to
the extent not related to the tax treatment or tax structure of the transaction,
(ii) the existence or status of any negotiations unrelated to the tax issues, or
(iii) any other term or detail not relevant to the tax treatment or the tax
structure of the transaction.
 
5.11Attorneys’ Fees. If any party brings an action to enforce its rights under
this Agreement, the prevailing party in the action shall be entitled to recover
its costs and expenses, including, without limitation, reasonable attorneys’
fees, incurred in connection with such action including any appeal of such
action.
 
5.12Notices. All notices required or permitted hereunder shall be in writing and
shall be served on the parties at the addresses set forth below. Any such
notices shall be either (i) sent by overnight delivery using an internationally
recognized courier, in which case notice shall be deemed
 

5

--------------------------------------------------------------------------------





 
delivered upon receipt, (ii) sent by facsimile or email, in which case notice
shall be deemed delivered upon transmission of such notice if such notice is
transmitted between the hours of 9:00 a.m. and 5:00 p.m. during a business day
of the recipient, otherwise on the next business day of the recipient, or
(iii) sent by personal delivery, in which case notice shall be deemed delivered
upon receipt. A party’s address may be changed by written notice to the other
party; provided, however, that no notice of a change of address shall be
effective until actual receipt of such notice. Copies of notices are for
informational purposes only, and a failure to give or receive copies of any
notice shall not be deemed a failure to give notice. The attorney for a party
has the authority to send notices on behalf of such party.
 

 


If to Contributor:
Macquarie Real Estate, Inc.
 
One North Wacker Drive, Level 9
 
Chicago, Illinois 60606
 
Attention: Kristin Marsilje
 
Facsimile: 312-499-8686
 
Email: kristin.marsilje@macquarie.com
With a copy to:
Macquarie Office Trust
 
c/o Macquarie Office Management Limited
 
Level 13, 1 Martin Place
 
Sydney, Australia NSW 2000
 
Attention: Jill Rikard-Bell
 
Facsimile: 011-61-28-232-6510
 
Email: jill.rikard-bell@macquarie.com
   
and to:
Mayer, Brown, Rowe & Maw LLP
 
71 South Wacker Drive
 
Chicago, Illinois 60606
 
Attention: Ronald R. Dietrich
 
Facsimile: 312-701-7711
 
Email: rdietrich@mayerbrownrowe.com
   
If to Venture:
Macquarie Office Trust
 
c/o Macquarie Office Management Limited
 
Level 13, 1 Martin Place
 
Sydney, Australia NSW 2000
 
Attention: Jill Rikard-Bell
 
Facsimile:011-61-28-232-6510
 
Email: jill.rikard-bell@macquarie.com
   
with a copy to:
Mayer, Brown, Rowe & Maw LLP
 
71 South Wacker Drive
 
Chicago, Illinois 60606
 
Attention: Ronald R. Dietrich
 
Facsimile: 312-701-7711
 
Email: rdietrich@mayerbrownrowe.com
   
and to
Maguire Properties, L.P.
 
333 South Grand Avenue, Suite 400
 
Los Angeles, California 90071
 
Attention: Robert Maguire and Mark Lammas

 
 
6

--------------------------------------------------------------------------------


 

 
Facsimile: 213-533-5100 and 213-533 5198

 
Email: Rob.Maguire@MaguireProperties.com and
 
Mark.Lammas@MaguireProperties.com
   
with a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
 
300 South Grand Avenue, Suite 3400
 
Los Angeles, California 90071
 
Attention: Rand April
 
Facsimile: 213-621-5600
 
Email: RApril@Skadden.com





5.13 Construction
 
. The parties acknowledge that the parties and their counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any exhibits or amendments
hereto.
 
5.14 Execution in Counterparts
 
. This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of such counterparts shall constitute
one Agreement.  To facilitate execution of this Agreement, the parties may
execute and exchange by telephone facsimile or email counterparts of the
signature pages.
 
5.15 Further Assurances
 
. In addition to the acts and deeds recited herein and contemplated to be
performed, executed and/or delivered by either party at Closing, each party
agrees to perform, execute and deliver, on or after the Closing any further
actions, documents, and will obtain such consents, as may be reasonably
necessary or as may be reasonably requested to fully effectuate the purposes,
terms and conditions of this Agreement or to further perfect the conveyance,
transfer and assignment of the Ownership Interests to Venture.
 
5.16 Waiver of Jury Trial
 
. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY.
 
[Singature Page Follows]
 


7

--------------------------------------------------------------------------------






SIGNATURE PAGE TO
CONTRIBUTION AGREEMENT
BY AND BETWEEN
MAGUIRE MACQUARIE OFFICE, LLC
AND
MACQUARIE OFFICE II LLC
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year written below pursuant to proper authority duly granted.
 


 
VENTURE:
 


 
MAGUIRE MACQUARIE OFFICE LLC, a Delaware limited liability company
 
By:   Maguire MO Manager, LLC,
           a Delaware limited liability company, its manager
 
By:     Maguire Properties, L.P., a Maryland limited
    partnership, its managing member
 
By: Maguire Properties, Inc., its general partner
 
By:  /s/ Dallas E. Lucas                                                      
 
Name:  Dallas E. Lucas                                                      
 
Title:  Executive Vice Presidnt & CFO                                
 


 
CONTRIBUTOR:
 
MACQUARIE OFFICE II LLC, a Delaware limited liability company
 
By:      Macquarie Office (US) Corporation, its managing member
 


 
By:  /s/ Rena X. Pulido                                                       
 
Name: Rena X. Pulido                                                       
 
Title:  Vice President                                                         
 
 